Citation Nr: 1446685	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 9, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to service connection for hypertension as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a July 2014 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent as of June 9, 2014.  The Board has characterized the issue on the title page above to reflect this partial grant of benefits.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 9, 2014, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since June 9, 2014, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Prior to June 9, 2014, the criteria for an initial disability rating for service-connected PTSD in excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since June 9, 2014, the criteria for an initial disability rating for PTSD of 70 percent, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

With respect to the Veteran's increased rating claim for PTSD, this appeal arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, post-service medical records, Social Security Administration (SSA) records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran underwent VA examinations for his PTSD in November 2007 and June 2014.  The respective VA examinations were adequate, as the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The examiners also offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Rating

Service connection for PTSD was initially granted in a January 2008 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from September 12, 2007.  In July 2014, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective June 9, 2014.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for PTSD prior to June 9, 2014, and whether an initial rating in excess of 50 percent is assignable for PTSD on or after June 9, 2014.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

When separation of the effects of the service connected disability from a non-service connected disability is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  The VA examination reports do distinguish between some symptoms of the different psychiatric disorders which are present.  The Board will address these differentiations as they arise in the chronology on appeal.

The Veteran's PTSD is currently evaluated as 30 percent disabling from September 12, 2007 to June 9, 2014, and 50 percent disabling since June 9, 2014, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to June 9, 2014.  However, the Veteran is entitled to a 70 percent disability rating, but no higher since June 9, 2014.

Period prior to June 9, 2014

In November 2007, the Veteran underwent a VA PTSD examination, where he complained of chronic depression, anxiety and suicidal ideations.  The Veteran reported he had trouble falling and staying asleep over the past 25 years.  He noted having five siblings, he has a good relationship with his sisters, but he did not have a very good relationship with his brother.  He stated he was single and had no children, and has not worked in the last year and a half since being laid off from his customer service job.
 
Upon mental status examination, the Veteran's orientation was within normal limits.  His appearance and hygiene, as well as his behavior, were appropriate.  The Veteran's affect and mood were found to be abnormal with depressed mood, which while occurring on a "near continuous" basis, did not affect the ability to function independently.  The Veteran's communication, speech and concentration were found to be within normal limits.  Panic attacks were found to be absent.  The examiner noted there was no suspiciousness present and no delusional or hallucination history present.  At the time of examination, the examiner stated there was no delusion or hallucination observed.  Obsessional rituals were also absent.  The Veteran's thought processes were found to be appropriate, his judgment was not impaired, and abstract thinking was normal.  The Veteran's memory was found to be mildly impaired.  The examiner noted that the Veteran forgets names, directions, recent events, appointments and "following through on things."  Both suicidal and homicidal ideation was found to be absent.  The examiner diagnosed the Veteran with PTSD and major depression disorder, noting that there was a significant overlap of symptoms which could not be delineated from each other.  The Veteran was assigned a GAF score of 40.

The November 2007 VA examiner stated that the Veteran was capable of managing benefit payments in his own interest.  Mentally, the Veteran did not have difficulty performing activities of daily living.  The VA examiner stated that the best description of the state of the Veteran's current psychiatric impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner noted symptoms that include depressed mood, anxiety, chronic sleep impairment and mild memory loss.  

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the Veteran's assertions that he is entitled to an initial evaluation in excess of 30 percent prior to June 9, 2014.  The Board finds that a 50 percent rating is not warranted because the evidence does not show reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  Specifically, the evidence does not show that the Veteran exhibited a flattened affect, circumstantial, circumlocutory or stereotyped speech.  There was no evidence the Veteran had panic attacks occurring more than once a week, that he had any difficulty in understanding complex commands, or that he showed impaired judgment or impaired abstract thinking.  While there is evidence indicating that the Veteran had a depressed mood and exhibited some mild memory loss, the Veteran's symptoms as a whole more nearly approximate the criteria in the 30 percent disability rating for this period on appeal.  The evidence does not establish that his memory is so impaired as to generally result in the retention of only highly learned material or forgetting to complete tasks.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met for this period on appeal.

Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent for this period on appeal.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 50, 70 or 100 percent - are likewise not met.

Period beginning June 9, 2014

The Veteran has been assigned a 50 percent disability rating beginning June 9, 2014.  The Board finds that the Veteran's PTSD warrants a 70 percent disability rating, but no higher, for this period.

In June 2014, the Veteran was afforded a VA PTSD examination and diagnosed with PTSD.  The VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported not getting along well currently with his five siblings.  The examiner noted that the Veteran has never been married, has never had children, and has never had a girlfriend for more than one month.  He denied that he currently took any medications for mental health issues.  The Veteran reported a history of drug and alcohol abuse, but he did not currently use either drugs or alcohol.

The VA examiner noted that the Veteran showed the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The examiner also noted that the Veteran was severely obese and blamed his poor eating habits on his PTSD.  The Veteran stated during his examination that he has suicidal thoughts "all the time" but denied making any attempts or suicidal gestures.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner noted that the Veteran "isolates and rarely leaves the house."  He spends the majority of his time on the computer, watching television and listening to the radio.  The VA examiner noted that he recommended the Veteran pursue follow-up treatment, including counseling.  He stated the Veteran posed no threat of danger or injury to himself or others.

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  The Veteran has never been married, does not have any children and currently does not work because of what he maintains is trouble controlling his PTSD symptoms.  Further, he actively avoids any interactions with people and spends most of his time at home, all of which are details reflecting an inability to establish and maintain both personal and work relationships.  The Veteran's symptoms include suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control as reflected by the Veteran's poor eating habits and severe obesity.  The type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.  

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD.  As discussed above, while the Veteran has showed some memory problems, the record reflects that he is still able to recall many important details from his life.  The record does not reflect that the Veteran has any hallucinations.  Further, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  The Board finds that the severity of the Veteran's PTSD symptoms do not more closely reflect total occupational and social impairment warranting a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD during the period of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology has not been shown. 

Consequently, the Board finds that the disability picture during the pendency of this appeal warrants an initial 70 percent schedular evaluation, but no more. 



C.  Other Considerations

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to June 9, 2014, is not warranted.  The Board further finds that a rating in excess of 70 percent for PTSD beginning June 9, 2014, is also not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

Prior to June 9, 2013, an initial disability rating in excess of 30 percent for PTSD is denied. 

Since June 9, 2014, entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

The Veteran was afforded a VA hypertension examination in May 2008 to determine whether his hypertension was secondary to his service-connected PTSD.  The VA examiner stated that it was more likely than not that the Veteran's hypertension was not related to his PTSD.  In support of this conclusion, the examiner stated that the Veteran was also diagnosed with diabetes, and "this could also have an adverse effect or cause of his hypertension."  

While the May 2008 VA examiner acknowledged that times of stress and concern and increased activity of the Veteran's PTSD "might cause transient changes in his hypertension," he did not specifically answer the question of whether the Veteran's hypertension was aggravated by his service-connected PTSD.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim and to provide a more responsive explanation for whether the Veteran's hypertension is caused by his service-connected PTSD.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's service connection claim for hypertension, adjudication of the TDIU issue will be deferred until the issue of entitlement to service connection for a left shoulder disability is adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, return the Veteran's claims file to the VA examiner who evaluated the Veteran in May 2008 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's hypertension and his service-connected PTSD.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:
 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected PTSD?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was aggravated by his service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


